       Case: 1:20-cv-06455 Document #: 1 Filed: 10/30/20 Page 1 of 4 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GENNAIDY SHUBITIDZE                           )
                                              )
               Plaintiff,                     )
                                              )
Vs.                                           )        No.
                                              )
BOXER PROPERTY,                               )
                                              )
               Defendant.                     )

                                    COMPLAINT AT LAW

       NOW COMES the plaintiff, GENNAIDY SHUBITIDZE, by his attorneys. BENJAMIN

& SHAPIRO, LTD., and for his Complaint at Law against the Defendant, BOXER PROPERTY,

he alleges as follows:

                                           Introduction

1. Plaintiff, Gennaidy Shubitidze, brings this action pursuant to Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C. §2000e. Plaintiff contends that the Defendant’s officials
discriminated against him by verbally harassing humiliating and berating him because of his
national origin and ancestry (Russian).
                                           Jurisdiction

2.     This Court has jurisdiction over the subject matter of this civil action pursuant to Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-16.
                                               Venue

3.     Venue is proper in this judicial district under 42 U.S.C. Section 2000e-5(f)(3) and 5 U.S.C.
       § 7703(b)(2); as Plaintiff is employed by SOS Security, Inc., a contractor for the Defendant
       at the time of the discrimination and plaintiff’s employment records are maintained by SOS
       Security in this judicial district, and decisions adverse to Plaintiff’s employment that are
       the subject of this civil action were made in this judicial district.




                                                  1
      Case: 1:20-cv-06455 Document #: 1 Filed: 10/30/20 Page 2 of 4 PageID #:2




                                             Parties

4.    Plaintiff, Gennaidy Shubitidze, is a male of Russian heritage and ancestry who is a citizen
      relevant to this suit he is still employed by SOS Security as a security guard, which is still
      a contractor for the Defendant Boxer Property.

5.    Defendant, Boxer Property is a commercial property management company that is located
      in the City of Schaumburg, County of Cook and State of Illinois.

                                       Statement of Facts


6.    The Defendant hired SOS Security, Inc. as its contractor to provide security for the property
      located at 1750 E. Golf Road, Schaumburg, IL.

7.    From August 2017 and continuing to the present the Plaintiff has been verbally harassed,
      repeatedly humiliated and consistently berated by Jeff Berkovitz, the property manager
      who is in charge of the particular property.


8.    Specifically, from his first days at the property, he displayed an utter dislike of the
      plaintiff because the plaintiff is Russian.

9.    This dislike was displayed to the plaintiff in the following ways, although not inclusive of
      all of his actions:

      a.     When the plaintiff tried to speak to him, he would consistently interrupt the
             plaintiff by asking him why are you wasting my time?

      b.     Berkovitz would completely ignore him in front of the building’s tenants;

      c.     Berkovitz would seek to blame the plaintiff for the building’s problems, including
             his failure to provide safe parking for the tenants;

      d.     Berkovitz would not take seriously the plaintiff’s efforts to explain to him some
             of the building’s problems, citing that he told the plaintiff’s employers at SOS
             Security the plaintiff’s difficulties with speaking English;

      e.     Berkovitz sought to try to humiliate the plaintiff and said that he was happy that
             he did not allow additional Russian security officers to work in the building.

10.   When the plaintiff’s managers from SOS did not support Berkovitz’s requests, he reduced
      the plaintiff’s working hours to a great extent.

11.   The working hours of other similarly situated non-Russian employees were not suspended
      under similar circumstances.


                                                2
      Case: 1:20-cv-06455 Document #: 1 Filed: 10/30/20 Page 3 of 4 PageID #:3




                                          Count One

  Ancestry and Heritage Discrimination in Violation of Title VII of the Civil Rights Act of
                              1964, 42 USC 2000e. et seq.

12.    Paragraphs one (1) through eleven (11) are realleged and incorporated by reference herein.

13.    As a result of good faith complaints and opposition to the defendant’s national origin and
       ancestry discrimination and racial harassment, the defendant discriminated against the
       plaintiff by subjecting him to stricter scrutiny than his co-workers, to demeaning and
       hostile treatment, to wholly unwarranted negative performance feedback, to being
       subjected to unwarranted discipline, to being assigned weekend shifts and holidays and
       reduced hours and, ultimately, his termination. Plaintiff should have received a
       promotion but was instead fired.

      WHEREFORE, Plaintiff, Gennaidy Shubitidze, respectfully requests that this Court enter
judgment against the Defendant and provide the following relief:

       a.     Actual damages, including appropriate amounts of back pay and front pay
              and the money lost from the failure to promote

       b.     Compensatory for national origin and ancestry discrimination, and hostile
              work environment

       c.     Costs and reasonable attorney’s fees.

                                                            GENNAIDY SHUBITIDZE

                                                      By:
                                                            Scott Skaletsky

Scott Skaletsky
Benjamin & Shapiro, Ltd.
180 N. LaSalle Street, Suite 2600
Chicago, IL 60601
(312) 641-5944
(312) 641-3370 fax
ARDC #6181405
pleadings@benshaplaw.com




                                               3
Case: 1:20-cv-06455 Document #: 1 Filed: 10/30/20 Page 4 of 4 PageID #:4




                                   4
